EDWARD N. SCRUGGS, Retired Circuit Judge.
This case involves post divorce proceedings which were commenced on November 4, 1982 and which were concluded by a January 24, 1983 judgment. The Dillons were divorced in May 1979.
The appeal record contains only the pleadings which were filed on and after November 4, 1982 and the January 1983 judgment. No evidence is included in the. transcript. The May 1979 and January 1983 judgments both recite that the case was submitted for a decision on evidence which had been heard ore tenus by the trial court. All pleadings and judgments before November 4, 1982 were omitted from the record, having not been designated to be a part thereof.
The issues raised on the present appeal pertain to certain aspects of the May 1979 judgment, to the result of certain proceedings which apparently occurred before the rendition of the divorce judgment, and to one issue arising after May 1979.
The record is so inadequate that we must conclusively presume that the omitted evidence, pleadings, and judgments, especially the evidence, adequately supported the trial court’s actions as to each of the issues which have been presented for our decision, and we must affirm. Valley Mining Corporation v. Metro Bank, 383 So.2d 158, 165 (Ala.1980); Roberts v. Roberts, 424 So.2d 644 (Ala.Civ.App.1982); Blase v. Blase, 419 So.2d 599 (Ala.Civ.App.1982); Mayhan v. Mayhan, 395 So.2d 1022 (Ala.Civ.App.1981).
In deference to counsel, as to the merits of this appeal we opine, without elaboration, that, from what was properly presented to us, the trial court did not err as to any raised issue.
Since the judgment of the trial court must be affirmed, we pretermit a determination of I.B.M.’s motion to dismiss this appeal.
The foregoing opinion was prepared by Retired Circuit Judge EDWARD N. SCRUGGS while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.